United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 21-2435
                          ___________________________

                              United States of America

                                        Plaintiff - Appellee

                                          v.

             David M. Foston, also known as Max, also known as Prez

                                      Defendant - Appellant
                                    ____________

                     Appeal from United States District Court
                   for the Eastern District of Missouri - St. Louis
                                   ____________

                              Submitted: April 15, 2022
                                Filed: May 13, 2022
                                   [Unpublished]
                                   ____________

Before COLLOTON, MELLOY, and GRUENDER, Circuit Judges.
                         ____________

PER CURIAM.

       David M. Foston appeals his sentence for conspiring to distribute cocaine in
violation of 21 U.S.C. § 846, arguing that the district court 1 erred in classifying him
as a career offender. At sentencing, the district court stated that it “would still

      1
       The Honorable Audrey G. Fleissig, United States District Judge for the
Eastern District of Missouri.
impose [the same] sentence” even if Foston did not qualify as a career offender.
Thus, even assuming arguendo that the district court erred in classifying Foston as
a career offender, the error was harmless and does not provide a basis to remand for
resentencing. See United States v. Davis, 583 F.3d 1081, 1095 (8th Cir. 2009)
(“Because the district court explicitly stated it would have imposed a sentence of
293 months imprisonment regardless of whether [the defendant] was a career
offender, any error on the part of the district court is harmless, and we affirm.”).
Accordingly, we affirm Foston’s sentence.
                        ______________________________




                                        -2-